BOWEN, Judge.
This is an appeal from the denial of a petition for writ of habeas corpus. Wesley Adams argues that he is being deprived of incentive good time in the state prison system.
After consideration of the recommendation of the Attorney General, and because of the conflict in the record on appeal as to the date of sentence, this cause is remanded and the circuit court is directed to enter a specific written finding as to the date the petitioner was sentenced.
If the petitioner was sentenced in April 1987, he is entitled to good time. If he was sentenced in July 1989, he is not entitled to good time. See Thomas v. State, 552 So.2d 875, 877-78 (Ala.Cr.App.), affirmed, 552 So.2d 878 (Ala.1989). Upon remand, the circuit court is authorized to grant whatever relief or take whatever action, if any, is deemed necessary. The circuit court shall file its written findings with this Court within 60 days from the date of this opinion.
REMANDED WITH DIRECTIONS.
All Judges concur.